Citation Nr: 9913633	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for synovitis of the knees, 
hands, left hip and lower back.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1984 to March 
1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

An appeal of a determination by an agency of original 
jurisdiction consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1998).  A notice of disagreement or a 
substantive appeal may be withdrawn in writing by the veteran 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204 (1998).

The Board notes that, in July 1997, after a statement of the 
case had been furnished, the veteran filed a statement in 
which she withdrew her appeal on the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for rheumatoid arthritis of 
the right knee.  In October 1997, she submitted a statement 
in which she said that, when she filed her July 1997 
statement, she did not understand that she was withdrawing 
her appeal.  Nevertheless, there is no statutory or 
regulatory provision permitting reinstatement of an appeal 
which has been withdrawn in writing by a veteran, and the 
Board therefore finds that an issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for rheumatoid arthritis of 
the right knee is not before the Board at this time.  See 
38 U.S.C.A. § 7105 (West 1991).   



FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has synovitis of the knees, hands, left hip or 
lower back.


CONCLUSION OF LAW

The claim of entitlement to service connection for synovitis 
of the knees, hands, left hip and lower back is not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (1998); 38 C.F.R.     § 
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for her claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Third, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period, and the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

The Board notes that service connection has already been 
established for right and left knee disabilities.  In July 
1987, the RO granted service connection for a right knee 
disability characterized as post-operative residuals, 
attenuated horn of the right medial meniscus with 
proliferative synovium.  In a decision of July 1988, the 
Board granted service connection for a left knee disability 
characterized as patellofemoral pain syndrome. A rating 
decision in July 1991 denied entitlement to service 
connection for a left hip condition as secondary to service 
connected knee disorders. A rating decision in September 1994 
denied entitlement to service connection for arthritis, to 
include rheumatoid arthritis.  The issue currently on appeal 
is entitlement to service connection for synovitis of the 
knees, hands, left hip, and lower back.

The veteran's service medical records disclose that she 
complained of pain in both knees.  Arthroscopy of the right 
knee in March 1986 showed, inter alia, proliferative and 
hypertrophic synovium.  In September 1986, a physical profile 
board proceeding noted synovitis of the left knee.  In 
November 1986, an examination for a medical evaluation board 
resulted in diagnoses of patellofemoral pain syndrome of both 
knees.  In December 1986, a physical evaluation board found 
the veteran to have the disability of patellofemoral pain 
syndrome, bilateral.  An examination for service separation 
included a diagnosis of patellofemoral syndrome of both knee, 
with no mention of synovitis.  Service medical records are 
negative for any finding of synovitis of the hands, left hip, 
or lower back.

The only reference to synovitis in the veteran's postservice 
medical records was in a notation by a VA physician in March 
1997.  (In October 1997, the veteran stated that the 
physician did not examine her, but just reviewed her service 
medical records.)  The physician's March 1997 statement 
reads, in its entirety, as follows: "In my opinion as an 
orthopedic surgeon, if there was no evidence of an internal 
derangement of the right knee seen during arthroscopy, but 
there was evidence of synovitis, it means that the condition 
is systemic, such as rheumatoid arthritis, etc."  That 
statement evidently refers to the right knee arthroscopy 
performed in March 1986 during the veteran's active service.  
The statement does not, the Board finds, contain a finding or 
opinion that the veteran currently has synovitis of the knees 
or synovitis of other joints.  There is thus no competent 
medical evidence that the veteran currently has synovitis of 
any joint.

The remainder of the postservice medical records make no 
reference to synovitis of any joint. The Board reviewed (i) 
VA examination reports dated in May 1987, August 1989, and 
June 1992; (ii) VA outpatient treatment reports dated from 
March 1987 to March 1997; (iii) treatment reports from the 
University of Kansas Medical Center dated from October 1991 
to May 1992; (iv) and a radiograph report from Johnson 
Imaging Center dated in August 1992.  Those records contain 
various diagnoses pertaining to the veteran's knees, hands, 
left hip and lower back, but do not include a diagnosis of 
synovitis, which is the only issue currently on appeal.

The veteran's claim is not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because chronic synovitis in service 
and since service has not been shown by medical evidence, and 
there is no competent medical evidence of a nexus between any 
current synovitis and a condition observed in service which 
was manifested by continuous postservice symptomatology.

In January 1997, the veteran submitted, in support of her 
appeal, excerpts from a book on arthritis, which discusses 
rheumatoid arthritis and synovitis.  The medical literature 
submitted does not contain any specific information 
concerning the veteran's joints and does not tend to show 
that, in the veteran's case, she currently has synovitis of 
any joint.  Therefore, the medical literature does not make 
the veteran's claim for service connection for synovitis of 
multiple joints well grounded.  See Sacks v. West, 11 Vet. 
App. 314, 316-7 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  

The only evidence that the veteran currently suffers from 
synovitis of the knees, hands, left hip and lower back 
consists of the veteran's own lay statements.  However, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  As 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to diagnose 
synovitis, her lay statements cannot serve as a sufficient 
predicate upon which to find her claim for service connection 
for synovitis of the knees, hands, left hip and lower back to 
be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

In sum, no competent evidence has been submitted which shows 
that the veteran currently suffers from synovitis of the 
knees, hands, left hip or lower back.  Therefore, as an 
essential element of a well grounded claim is lacking, the 
Board concludes that the claim of entitlement to service 
connection for synovitis of the knees, hands, left hip and 
lower back is not well grounded and must be denied on that 
basis.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the veteran's claim is not well grounded, VA has no 
further duty to assist her in developing the record to 
support her claim for service connection for synovitis of the 
knees, hands, left hip and lower back.  See Epps, 126 F.3d at 
1469 ("[T]here is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").  

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).
 
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the current 
claim has been denied. Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Service connection for synovitis of both knees, both hands, 
the left hip and lower back is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

